Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office Action is in response to the election filed on 05/27/2022.
	Currently, claims 17-36 are pending.  

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 05/27/2022 is acknowledged.  The office notes that the claims in the non-elected Group have been cancelled.  The species restriction is deemed moot at this time.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2020 has been considered by the examiner.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33-36 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Endo et al. (“Endo” US 2012/0056191 published 03/08/2012).
As to claim 33, Endo shows a method (see Fig. 2) of forming an integrated chip, comprising: 
depositing an undoped layer over a substrate (Fig. 2A showing deposition of 2 as i-GaN over substrate 1 therebelow; [0040]); 
depositing a first barrier layer on the undoped layer by a first deposition process (see formation of first barrier layer 3 of AlGaN; [0040]); 
forming a doped layer on the first barrier layer (see formation of layer 6 being doped; [0046]), wherein the doped layer is spaced within a middle region of the substrate (note the spacing of this layer is within the large middle area between where the source and drain will later be located, which is broadly the middle region); and 
depositing a second barrier layer directly on the first barrier layer by a second deposition process different from the first deposition process (see deposition of the second layer 4 in the multilayer barrier layer 8 made of AlN, here made by a different deposition process which is different at least in so far as it is depositing a layer with higher Al concentration; [0040]), 
wherein the second barrier layer is deposited in a peripheral region laterally offset from the doped layer (note this layer is deposited in a peripheral region that is out far to the left and right sides, in addition to other regions, such as the middle region noted above), 
wherein the first and second barrier layers comprise a III-V semiconductor material (both of these layers include AlN with one layer 4 being AlN outright, and layer 3 including AlN in so far as AlGaN is a mixture of GaN and AlN) with a first element (Al), wherein a first atomic concentration of the first element in the middle region is less than a second atomic concentration of the first element in the peripheral region (note that an atomic concentration of Al within the middle region is less than 100% of the group 3 material present in the AlGaN layer 3 in the middle region, and note that an atomic concentration of Al in the peripheral region is 100% of the group 3 material present in the AlN layer 4 out in the periphery).  


As to claim 34, Endo shows a method wherein the second barrier layer has a first thickness in the middle region (note here the office will designate the full 3 nm thickness of layer 4 in the middle region; [0043]) and a second thickness in the peripheral region (note the office will only designate the first nanometer as a non-total thickness among the full total thickness of layer 4 out in the periphery), wherein the first thickness is greater than the second thickness (note 3 is greater than 1).  

As to claim 35, Endo shows a method wherein a top surface of the second barrier layer is vertically below a top surface of the doped layer (see top surface of layer 4 being vertically below a top surface of layer 6).  

As to claim 36, Endo shows a method further comprising: forming a passivation layer over the second barrier layer (see forming gate insulating layer 7 here doubling as a passivation layer of SiN in [0066] over layer 4), wherein the passivation layer continuously extends from a top surface of the second barrier layer (note that the extension of layer 7 continuously extends from the top surface of the second barrier layer, though not directly along that top surface, and then along a left hand sidewall of the right hand part of layer 4 down to a top surface of layer 3), along a sidewall of the second barrier layer, to a top surface of the first barrier layer.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17-20, 22-24, 26-27, 29-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” US 2020/0127116 published 04/23/2020) in view of Eastman et al. (“Eastman” Eastman, L. “Undoped AlGaN/GaN HEMTs for Microwave Power Amplification” IEEE Trans. on Elec. Dev. Vol. 48, No. 3 03/2001 pp. 479-485).  
As to claim 17, Chen shows a method of forming a device (See Fig. 1), comprising: 
depositing an layer over a substrate (see deposition of 106 as channel material over substrate 102; [0017] and [0021]); 
depositing a first barrier layer over the layer (see deposition of barrier layer 108; [0022]), 
wherein the first barrier layer comprises a III-V semiconductor material with a first atomic percentage of a first element (see 108 made of AlGaN having a less than 100% concentration of Al as its group III component as some GaN is present in the mixture); 
forming a doped layer over the first barrier layer (see formation of doped layer 110 over 108; [0024]); 
selectively forming a second barrier layer (see selective formation of 118 made of AlN here acting as part of the overall electron barrier; [0037]) over the first barrier layer such that the second barrier layer is laterally offset from a perimeter of the doped layer by a non-zero distance (note that this is formed over 108 and such that 118 is laterally offset from the outer perimeter of 110 by non-zero distance), 
wherein the second barrier layer comprises the III-V semiconductor material with a second atomic percentage of the first element (note that 118 is AlN with 100% Al concentration as its group III component), 
wherein the second atomic percentage is greater than the first atomic percentage (note 100% is greater than the less than 100%); and 
forming a gate electrode over the doped layer (see formation of 114; [0042]).  

However, Chen fails to show the layer being specifically undoped (that is, the channel layer is not disclosed as being undoped in this reference).  

Eastman shows using undoped GaN for a channel layer (see undoped GaN channel in abstract and end of last paragraph of Section III A).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the undoped channel material taught by Eastman to have made the channel layer of Chen with the motivation of providing a device that did not require a doping step or additional dopants added to the layer and only requires the polarization effect to make a 2DEG, as well as hopefully preventing any parasitic conductivity (note they are using the basic undoped channel layer to just rely on the polarization effects to make the 2DEG as noted in the abstract and then they note further that they show no parasitic conductivity through the layer).  

As to claim 18, Chen as modified by Eastman above shows a method wherein selectively forming the second barrier layer comprises:
forming a masking layer over the doped layer (see forming 112 and ultimately 112’ over 110 and 108) and the first barrier layer; and 
performing a selective growth process to form the second barrier layer over the first barrier layer in regions laterally offset from the masking layer (see growth in selective areas to form the layer 118, acting as second barrier layer, in regions laterally offset from the masking layer).  

As to claim 19, Chen as modified by Eastman above shows a method wherein the first barrier layer is deposited by an epitaxial process and the selective growth process includes performing a metal organic chemical vapor deposition (MO-CVD) process (see epi MOCVD for the growth in selective locations for layer 118; [0037]).  

As to claim 20, Chen as modified by Eastman above shows a method further comprising: forming a first contact and a second contact on the second barrier layer and laterally spaced apart from one another by the doped layer (see forming source and drain contact electrodes 120 on 118 and spaced apart laterally by 110; [0039]).  

As to claim 22, Chen as modified by Eastman above shows a method wherein a bottom surface of the second barrier layer is disposed below a top surface of the first barrier layer (note a bottom surface of the second barrier layer 118 is below a top surface of the first barrier layer 108 where 118 dips down).

As to claim 23, Chen as modified by Eastman above shows a method wherein the first barrier layer has a first thickness (see 80 nm embodiment for 108; [0022]) within a middle region of the substrate (note this is in the middle region), wherein the second barrier layer comprises a second thickness (see 2 nm thickness for 118; [0036]) and is laterally offset from the middle region (note this is laterally offset from the middle region), wherein the first barrier layer has a third thickness within a peripheral region that is laterally offset from the middle region (note there are places where the thickness of 108 dips to 0 as they have had a hole made in it to put 120 and 118 down through it, further note alternately the office can designate a non-total thickness less than the total 80 nm for layer 108, for instance 40 nm), and wherein the first thickness is greater than the second thickness and the third thickness (note the full 80 nm is greater than 2 nm and is greater than 0 nm, or alternately the full 80 nm is greater than 2 nm and is greater than a non-total thickness of the 80 nm like 40 nm).  

As to claim 24, Chen as modified by Eastman above shows a method wherein the third thickness is greater than the second thickness (see 40 nm in the alternate designation above being greater than 2 nm).  


As to claim 26, Chen shows a method (see Fig. 1) of forming a device comprising: 
depositing a layer over a substrate (see deposition of 106 as channel material over substrate 102; [0017] and [0021]); 
depositing a first barrier layer on the layer (see deposition of barrier layer 108; [0022]), 
wherein the first barrier layer comprises a III-V semiconductor material (see 108 made of AlGaN having a less than 100% concentration of Al as its group III component as some GaN is present in the mixture, but note this includes AlN within the mixture as a III-V semiconductor material); 
forming a doped layer on the first barrier layer (see formation of doped layer 110 over 108; [0024]); 
forming a masking layer on the doped layer and laterally within a middle region of the first barrier layer (see layer 112 which becomes 112’ acting as a mask layer on the doped layer 110 and then laterally in a general middle region of the device’s first barrier layer); 
selectively forming a second barrier layer directly contacting the first barrier layer with the masking layer in place (see formation of layer 118 as AlN here acting as part of the barrier layer as a second barrier layer and directly contacting layer 108 and with remaining layer 112’ in place in Fig. 1E; [0036]), 
wherein the second barrier layer comprises the III-V semiconductor material (note that 118 includes AlN), 
wherein the second barrier layer abuts sidewalls of the masking layer (note layer 118 abuts 112’); 
removing the masking layer (see partial removal of the masking layer 112 turning it into 112’ in Fig. 1c); 
forming a gate electrode over the doped layer (see formation of 114; [0042]); and 
forming a first contact and a second contact on the second barrier layer and spaced laterally apart from one another by the gate electrode (see formation of 120’s on left and right for source and drain, spaced apart from each other by the gate 114 electrode; [0039].  

However, Chen fails to show the formation of the layer being done so that it is undoped (that is, the channel layer is not undoped in Chen).  

Eastman shows using undoped GaN for a channel layer (see undoped GaN channel in abstract and end of last paragraph of Section III A).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the undoped channel material taught by Eastman to have made the channel layer of Chen with the motivation of providing a device that did not require a doping step or additional dopants added to the layer and only requires the polarization effect to make a 2DEG, as well as hopefully preventing any parasitic conductivity (note they are using the basic undoped channel layer to just rely on the polarization effects to make the 2DEG as noted in the abstract and then they note further that they show no parasitic conductivity through the layer).  

As to claim 27, Chen as modified by Eastman above, shows the method wherein the first barrier layer has a first atomic percentage of a first element (note less than 100% Al concentration in the AlGaN layer 108 as it has Ga therein) and the second barrier layer has a second atomic percentage of the first element (see 100% Al concentration in the AlN layer 118), wherein the second atomic percentage is different from the first atomic percentage (less than 100% being different from 100%).  

As to claim 29, Chen as modified by Eastman above, shows the method wherein the first barrier layer has a first thickness and the second barrier layer has a second thickness less than the first thickness (see first barrier layer having a thickness of 80 nm as noted above, in an embodiment, and then note second barrier layer 118 having a thickness of 2 nm for instance as noted above; note also that the 80 nm includes a non-total thickness of 25 nm that can be used here as well in the alternate, and finally note that the range of values given for this thickness here is found to include a 25 nm embodiment being disclosed in the range anyway to an extent one of skill in the art would appreciate an embodiment of such being fairly disclosed).  

As to claim 30, Chen as modified by Eastman above, shows the method wherein the first thickness is within a range of about 8 to 25 nanometers (for 108 note the 25 nm non-total thickness discussed above, and note the 25 nm thickness embodiment within the range here able to be used in the alternate) and the second thickness is within a range of about 1 to 10 nanometers (see the 2 nm thickness noted above for 118).  

As to claim 32, Chen as modified by Eastman above, shows the method further comprising: forming a lower buffer layer between the undoped layer and the substrate (see buffer layer 104 which will be between the now undoped layer 106 in the combination above, and the substrate 102; [0025]).  


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” US 2020/0127116 published 04/23/2020) in view of Eastman et al. (“Eastman” Eastman, L. “Undoped AlGaN/GaN HEMTs for Microwave Power Amplification” IEEE Trans. on Elec. Dev. Vol. 48, No. 3 03/2001 pp. 479-485), as applied to claim 17 above and further in view of Brierly (US 2010/0219452 published 09/02/2010).  
As to claim 21, Chen as modified by Eastman above shows the method related above but fails to show the method wherein the III-V semiconductor material is aluminum gallium nitride (that is to say, the office here finds the applicant seems to intend this to mean a layer with at least some Al, at least some Ga and nitrogen, and that it is supposed to be for both layers currently being made by the material, whereas in Chen only the main barrier layer has some Ga content, so the office used AlN as the material in the designations above; in other words the AlN cap layer needs some Ga content).  

Brierly shows using very high Al concentration AlGaN as a replacement for an AlN layer up top that is to boost 2DEG creation (note they use a very high Al concentration AlGaN layer to replace the AlN layer up top, this being relative Al concentration to the normal Al concentration used for a main barrier layer therebelow; [0033]).  

It would have been obvious to one of ordinary skill in the art,  before the effective filing date of the claimed invention, to have used the high Al concentration AlGaN layer as a 2DEG boosting layer, as relative to Al concentration in normal barrier layer creation, as taught by Brierly to have made the relative Al concentrations in Chen as modified by Eastman above, thereby making the AlN layer in Chen AlGaN, with the motivation of using an alternate material to boost the 2DEG (note that Chen themselves mention other materials good for the purpose of boosting the 2DEG and here Brierly discusses the alternates; see Chen [0037] and Brierly [0033]).   

The office notes that once the relative Al concentrations are brought in and the AlN layer in Chen made very high concentration AlGaN then the office redesignates the material to be the AlGaN.  


Claim(s) 25 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” US 2020/0127116 published 04/23/2020) in view of Eastman et al. (“Eastman” Eastman, L. “Undoped AlGaN/GaN HEMTs for Microwave Power Amplification” IEEE Trans. on Elec. Dev. Vol. 48, No. 3 03/2001 pp. 479-485), as applied to claims 17 and 26 above and further in view of Anderson et al. (“Anderson” Anderson, T. “An AlN/Ultrathin AlGaN/GaN HEMT Structure for Enhancement-Mode Operation Using Selective Etching” IEEE Elec. Dev. Lett. Vol. 30 No. 12 12/2009 pp. 1251-1253).  
As to claim 25, Chen as modified by Eastman above shows the method related above wherein the second barrier layer is selectively formed (see the selective formation above) but fails to show it being a method with the selective formation at a temperature within a range of about 700 to 1200 degrees Celsius.

Anderson shows making an AlN cap layer at 1050 deg. C (see formation of AlN cap at 1050 C degrees in section II of first page).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the AlN cap formation at 1050 deg. C as taught by Anderson to have made the AlN layer 118 in Chen, as previously modified by Eastman above, with the motivation of using specific deposition procedures known for the purpose to the accomplish the generic method of Chen (note Chen leaves their method generic in temperature but Anderson specifies workable ranges for making such layers in real life).  


As to claim 31, Chen as modified by Eastman above shows the method related above wherein the second barrier layer is selectively formed by a metal organic chemical vapor deposition (MO-CVD) process (see the selective deposition by MOCVD cited to in Chen above for making 118) but fails to show the selective formation being at a temperature within a range of about 700 to 1200 degrees Celsius.

Anderson shows making an AlN cap layer at 1050 deg. C (see formation of AlN cap at 1050 C degrees in section II of first page).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the AlN cap formation at 1050 deg. C as taught by Anderson to have made the AlN layer 118 in Chen, as previously modified by Eastman above, with the motivation of using specific deposition procedures known for the purpose to the accomplish the generic method of Chen (note Chen leaves their method generic in temperature but Anderson specifies workable ranges for making such layers in real life).  


Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” US 2020/0127116 published 04/23/2020) in view of Eastman et al. (“Eastman” Eastman, L. “Undoped AlGaN/GaN HEMTs for Microwave Power Amplification” IEEE Trans. on Elec. Dev. Vol. 48, No. 3 03/2001 pp. 479-485), as applied to claim 26 above and further in view of Liu et al. (“Liu” US 2021/0320199 dated 01/15/2019).  
As to claim 28, Chen as modified by Eastman above shows the method as related above, wherein the first element is aluminum (note Al used above), but fails to show the first atomic percentage is within a range of about 7 to 25 percent and the second atomic percentage is within a range of about 10 to 60 percent (or in other words the first barrier is generic AlGaN instead of having Al concentration of 7-25 percent, and the second barrier is AlN with 100% Al concentration instead of 10-60 percent Al concentration).  

Liu shows in Fig. 12 (along with Fig. 3-11 as part of the method) the use of a first barrier layer with Al concentration of around 15% (note that the range in the reference here is taken to include describing an embodiment with 15% in [0016] for layer 5) and the use of a second barrier layer with Al concentration of around 25% (see an embodiment of Al concentration of around 25% in [0017] for layer 7 here being found to be described to one of ordinary skill in the art from the overall range set forth) with both being AlGaN (see AlGaN embodiment; [0016-0017] noting the % embodiment discussed just above for % are here found to be at once envisaged by one of ordinary skill in the art reading the reference).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the AlGaN material with lower 15% Al and the AlGaN material with higher 25% Al as taught by Liu to have made the upper and lower barriers in Chen, as modified by Eastman above with the motivation of using alternate materials that will achieve barrier and Al concentration based 2DEG creation boost (note that Chen themselves notes alternate similar materials can be used for the upper layer 118 and leaves 108 generic AlGaN, while Liu describes an alternate materials setup and how to make the layers in real life as opposed to generically; see [0022] and [0037] in Chen and [0016] and [0017] in Liu).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891